                                                                                                                              Case 2:20-cv-01571-RFB-VCF Document 26 Filed 11/19/20 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Emil S. Kim, Esq.
                                                                                                                              Nevada Bar No. 14894
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    kime@ballardspahr.com
                                                                                                                          7 Attorneys for Defendant,
                                                                                                                            First Premier Bank
                                                                                                                          8
                                                                                                                                               IN THE UNITED STATES DISTRICT COURT
                                                                                                                          9
                                                                                                                                                     FOR THE DISTRICT OF NEVADA
                                                                                                                         10
                                                                                                                             RICKIE STEVENS;                        CASE NO. 2:20-cv-1571-RFB-VCF
                                                                                                                         11
                                                                                                                                                Plaintiff,
                                                                                                                         12                                         STIPULATION AND ORDER TO
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                             v.                                     EXTEND TIME FOR DEFENDANT
                                                                                                                         13                                         FIRST PREMIER BANK TO RESPOND
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                             FIRST PREMIER BANK; and                TO PLAINTIFF’S COMPLAINT
                                                                                                                         14 TRANSUNION, LLC;

                                                                                                                         15                         Defendants.            (Fourth Request)
                                                                                                                         16

                                                                                                                         17          Plaintiff Rickie Stevens (“Plaintiff”) and Defendant First Premier Bank (“First

                                                                                                                         18   Premier”)1 stipulate and agree that First Premier has up to and including December

                                                                                                                         19   2, 2020 to respond to Plaintiff’s Complaint (ECF No. 1). The parties are exchanging

                                                                                                                         20   information informally, which could result in the dismissal of First Premier from the

                                                                                                                         21   case, thus obviating its need to respond to the Complaint. The parties expect to

                                                                                                                         22   conclude this exchange within the next week, and will know shortly whether First

                                                                                                                         23   Premier will remain in the case.

                                                                                                                         24                                 [continued on next page.]

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27   1 By filing this Stipulation, First Premier is not waiving any defense, affirmative or
                                                                                                                         28   otherwise, it may have in this matter.


                                                                                                                              DMEAST #42875056 v1
                                                                                                                              Case 2:20-cv-01571-RFB-VCF Document 26 Filed 11/19/20 Page 2 of 2



                                                                                                                         1           This is the fourth request for an extension, and is made in good faith and not for
                                                                                                                         2    purposes of delay.
                                                                                                                         3           Dated this 18th day of November, 2020.
                                                                                                                         4     BALLARD SPAHR LLP                             HIGBEE & ASSOCIATES
                                                                                                                         5

                                                                                                                         6     By: /s/ Joel E. Tasca                         By: /s/ Matthew Higbee
                                                                                                                               Joel E. Tasca, Esq.                           Matthew Higbee, Esq.
                                                                                                                         7     Nevada Bar No. 14124                          Nevada Bar No. 11158
                                                                                                                               Emil S. Kim, Esq.                             3110 West Cheyenne Avenue, Suite 200
                                                                                                                         8     Nevada Bar No.14894                           Las Vegas, Nevada 89128
                                                                                                                               1980 Festival Plaza Drive, Suite 900
                                                                                                                         9     Las Vegas, Nevada 89135
                                                                                                                                                                             LAW OFFICES OF JEFFREY LOHMAN, P.C.
                                                                                                                         10    Attorneys for First Premier Bank
                                                                                                                         11                                                  By: /s/ Jeffrey Lohman
                                                                                                                                                                             Jeffrey Lohman, Esq.
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                             (pro hac vice application)
                                                                                                                                                                             28533 Old Town Front Street
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                                                                             Suite 201
BALLARD SPAHR LLP




                                                                                                                                                                             Temecula, CA 92590
                                                                                                                         14
                                                                                                                                                                             Attorneys for Plaintiff Rickie Stevens
                                                                                                                         15

                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19
                                                                                                                         20                                           ORDER
                                                                                                                         21                                           IT IS SO ORDERED:
                                                                                                                         22

                                                                                                                         23                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                         24
                                                                                                                                                                                    11-19-2020
                                                                                                                                                                      DATED:
                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                         2
                                                                                                                              DMEAST #42875056 v1
